Citation Nr: 1828373	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  10-27 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, onychomycosis, and dry eye, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for diabetic nephropathy, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for edema, right lower extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for edema, left lower extremity, currently evaluated as 10 percent disabling.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974 and from September 1978 to September 1995.

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned Veterans Law Judge in September 2015.  The Board remanded this claim in November 2015 and April 2017.  In April 2017, the Board addressed the Veteran's other diabetic residuals, specifically peripheral neuropathy in the extremities.  Thus, those issues are no longer on appeal.  The Board has added the issue of increased rating for diabetic nephropathy, as that disability is a residual of his diabetes mellitus currently on appeal.  See 38 C.F.R. § 4.120, Diagnostic Code 7913, Note (1).

The issues of entitlement to service connection for sleep apnea and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's diabetes mellitus has been manifested by the need for daily oral hypoglycemic agents, insulin, and dietary restrictions. However, the evidence does not demonstrate regulation of physical activity as defined by VA regulations.  There have not been episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

2.  Throughout the pendency of the appeal, the Veteran's diabetic nephropathy has been manifested by Albumin constant or recurring with hyaline and granular casts or red blood cells, or, transient or slight edema or hypertension at least 10 percent disabling.  Albuminuria, definite decrease in kidney function, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion due to renal dysfunction have not been shown.

3.  Throughout the pendency of the appeal, the Veteran's edema of the right and left lower extremities has been manifested by intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  The edema has not been persistent incompletely relieved or stasis pigmentation or eczema.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.321, 4.119, Diagnostic Code (DC) 7913 (2017).

2.  The criteria for a rating in excess of 30 percent for diabetic nephropathy have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.321, 4.115b, DC 7541 (2017).

3.  The criteria for a rating in excess of 10 percent for edema of the right lower extremity have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.321, 4.104, DC 7121 (2017).

4.  The criteria for a rating in excess of 10 percent for edema of the left lower extremity have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159, 3.321, 4.104, DC 7121 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes Mellitus

The Veteran's diabetes mellitus with erectile dysfunction has been rated 20 percent disabling under Diagnostic Code 7913, which provides for a 20 percent rating where the diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Turning to the evidence of record, on July 2017,  June 2016, February 2013, and July 2008 VA examinations, it was specifically found that the Veteran's diabetes mellitus did not result in regulation of activities.  Moreover, such is not shown in the VA or private treatment records.  A September 2015 private treatment record showed that the Veteran had a regular walking regime and that his diabetes management consisted of diet, exercise, and medication.  The Veteran reports that he is greatly limited in his ability to complete activities due to his diabetes; however, this evidence does not support a finding that the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities due to his diabetes mellitus.  See 61 Fed. Reg. 20440, 20446 (May 7, 1996) (defining regulation of activities as used by VA in DC 7913).  Accordingly, as the criteria for a higher rating for diabetes had not been met, the claim must be denied.  The Board finds no indication that a separate compensable rating for erectile dysfunction would be warranted in this instance.  In that regard, a compensable rating is also not shown to be warranted for onychomycosis.


Diabetic Nephropathy

The Veteran's diabetic nephropathy is rated under Diagnostic Code 7541 which instructs that renal involvement in diabetes mellitus is to be rated under the criteria for renal dysfunction.  38 C.F.R. § 4.115b.

Under the criteria for rating renal dysfunction, a noncompensable rating is warranted when there is albumin and casts with a history of acute nephritis, or hypertension is noncompensable under Diagnostic Code 7101.  38 C.F.R § 4.115a.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with BUN 40 to 80 mg percent, or, creatinine 4 to 8 mg percent, or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, or, BUN more than 80 mg percent, or, creatinine more than 8 mg percent, or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

In this case, the evidence does not demonstrate the symptoms necessary to obtain a higher rating.  Specifically, laboratory results obtained throughout the appeal period, and most recently in July 2017 and November 2015 do not demonstrate constant albuminuria or definite decrease in kidney function, or BUN 40 to 80 mg percent or creatinine 4 to 8 mg percent.  The VA examinations and VA and private treatment records during the appeal period also do not demonstrate these findings, nor do they demonstrate generalized poor health from definite renal dysfunction.  Rather, the current 30 percent rating is based upon an elevated BUN reading as well as the Veteran's hypertension being rated at 10 percent.  Because the necessary findings have not been shown, an increased rating for nephropathy is not warranted.

Edema

The Veteran's edema of the right and left lower extremity edema has been rated pursuant to DCs 7199-7121.  DC 7199 refers to an unlisted disability under the rating criteria.  DC 7121 refers to post-phlebitic syndrome.  The Board finds this code to be the most appropriate.  Under Diagnostic Code 7121, a 10 percent rating is warranted for intermittent edema or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity of compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. A 60 percent rating is warranted for persistent edema or subcutaneous induration,  stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is warranted under Diagnostic Code 7121 for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.

The Board finds that ratings higher than 10 percent for the right and left lower extremities are not warranted.  On June 2017 VA examination, the Veteran was found to not have any of the symptoms other than edema.  On June 2016 VA examination, the Veteran was noted to have fatigue in his legs after prolonged walking as well as constant pain at rest.  After beginning medication to relieve his symptoms, the swelling had gone down.  On February 2013 VA examination, the findings were similar as noted on June 2017 VA examination, namely that the Veteran did not demonstrate symptoms in the rating schedule that would warrant a higher rating.  It was noted that compression hosiery relieved his symptoms.  All three examinations found that the Veteran's edema did not result in functional impact on the Veteran's ability to work.  Finally, on December 2009 VA examination, the Veteran's edema was found to be relieved with compression hosiery and elevation of the legs.  

The medical evidence reflects that the Veteran suffers from swelling in the legs after prolonged standing or walking, with symptoms relieved by elevation of the extremities and/or compression hosiery.  Thus, an increased rating is not warranted.

ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.

A rating in excess of 30 percent for diabetic nephropathy is denied.

A rating in excess of 10 percent for edema of the right lower extremity is denied.

A rating in excess of 10 percent for edema of the left lower extremity is denied.


REMAND

In the March 2017 remand, the Board directed that a VA examination and opinion be obtained with regard to the Veteran's claim for service connection for sleep apnea, to specifically take into account the Veteran's hearing testimony that he had sleep apnea symptoms during active duty and since separation from service.  In June 2017, a VA examiner opined that the Veteran's sleep apnea was less likely than not related to service because the service treatment records did not show a diagnosis or treatment for sleep apnea.  Because this opinion is not responsive to the Board's remand directive, the claim must be remanded.  Stegall v. West, 11 Vet.App. 268 (1998).

Given that the issue of entitlement to sleep apnea is being remanded, and the outcome of that claim could impact the claim for a TDIU, the Board finds that the claim must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  The examiner should review the record and provide a rationale for the opinion reached.

a)  The examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's current sleep apnea is causally related to the Veteran's active duty, taking into consideration and discussing the Veteran's report that he experienced trouble sleeping and required prescription sleep medication during active duty and ever since his [September 1995] separation from active duty).

b)  The examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's current sleep apnea was caused or aggravated by his service-connected hypertension.

The examiner is informed that aggravation here is defined as any increase in disability.  If the Veteran's hypertension aggravated sleep apnea, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

The examiner is requested to provide a rationale for any opinion expressed.

2.  Then, readjudicate the Veteran's claims for service connection for sleep apnea and a TDIU.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


